Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12, and 13  have been amended.  Claims 1-5, 7, 9, 11-17, and 19, as filed 12/03/2021, are examined herein. 

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 1-2 of the Remarks dated 12/03/2021)  the amended claims are directed to an improvement in the security of financial transfers between users of a platform. Applicant argues that Example 40 of USPTO subject matter eligibility examples is relevant. This argument is not persuasive.  Example 40 is directed to a method of collecting data only when abnormal network conditions are detected, which substantially reduces traffic volume on a network. Applicant argues that the instant amended claims reduce latency in a transfer, but there is no evidence that latency is reduced. The instant rejection under 35 USC 101 is maintained.
Regarding the rejection under 35 USC 103, Applicant argues (page 2-3 of the Remarks) that the cited references do not teach or suggest every limitation of the amended claims, specifically: “determining that a duration of time between transmitting the payment prompt and the user registering with the platform is within a specified maximum duration of time; filtering, from the registration information, information classified as being unsuitable based on a predetermined rule, thereby generating filtered registration information; generating and sending, to a client device of the initiator, a user interface that displays the filtered registration information and a control that enables the initiator 

Claim Interpretation – Conditional Language
Examiner notes that the following limitations of claim 1 contain conditional language, and therefore are given limited patentable weight. This also applies to claims 12 and 13.
“determining, based on the payee information, that the payee is not a registered user of a platform that initiated the account transfer request, including querying whether the identification information exists in a registered user database of the platform;…”
“determining, by querying the order database using the registration user name and the registration contact information of the message, that (i) the registration user name matches the  user name of the order and (ii) the registration contact information matches the payee contact information of the order;”
“determining that a duration of time between transmitting the payment prompt and the user registering with the platform is within a specified maximum duration of time;”

Claim Rejections - 35 USC § 101
Claims 1-5, 7, 9, 11-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method of authorizing funds transfer requests to recipients who are not part of the fund transfer system.
Claim 1 is directed to the abstract idea of “authorizing a fund transfer request” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “obtaining, …, an account transfer request that (i) requests to transfer a transfer amount from a account of an initiator that is a registered user of the platform to a payee…, and (ii) comprises payee information comprising identification information specifying payee contact information for the payee and a user name for the payee, the payee contact information being information by which the payee can be contacted; identifying that enhanced security requirements of the platform require that the initiator provide a user name for the payee that the payee is required to provide to the platform when accessing the platform; obtaining,…, the user name for the payee prior to proceeding with the transfer; the account transfer request is a request to transfer a transfer amount from the account of the initiator to a payee, and the account transfer request comprises payee information comprising identification information specifying payee contact information for the payee and a user name for the payee, the payee contact information being information by which the payee can be contacted; creating,…, an order corresponding to the account transfer request in an order database …, the order comprising the payee contact information, the user name for the payee, and a unique order identifier for the order; determining, …, that the payee is not a registered user of the platform, including querying whether the payee contact information is linked to the user name in a registered user database of the platform; classifying the payee as an unregistered user; transmitting,…the payee, and that corresponds to the payee contact information, a prompt that provides (i) the payee instructions to register with the platform using the payee contact information to collect payment of the transfer amount and an authorization code for the payee; receiving, …a message (i) indicating that the user has registered with the platform, and (ii) comprising registration information comprising a registration user name, registration contact information for the user, and a registration authorization code; in response to receiving the message, verifying, by querying … using the registration user name and the registration contact information of the message, (i) the registration user name matches the user name of the payee in the order and (ii) the registration contact information matches the payee contact information of the order; identifying that a duration of time between transmitting the payment prompt and the user registering with the platform is within a specified maximum duration of time; filtering, from the registration information, information classified as being unsuitable based on a predetermined rule, thereby generating filtered registration information; generating and sending, to … the initiator, a user interface that displays the filtered registration information and a control that enables the initiator to confirm whether the registration information matches corresponding information of the payee;  receiving, from … the initiator, confirmation that the registration information matches the corresponding information of the payee based on user interaction with the control; and in response to successfully verifying (i) the registration user name matches the user name of the order, (ii) the registration contact information matches the payee contact information of the order, (iii) the duration of time between transmitting the payment prompt and the user registering with the platform is within the specified maximum duration of time, (iv) the confirmation was received, and (v) the registration authorization code matches the authorization code for the payee, transferring the transfer amount to a newly created account for the user; and updating, based on the duration of time and respective durations of time for a plurality of additional account transfer requests for a plurality of payees, the specified maximum duration of time for subsequent account transfer requests.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a transfer system, a user device, a terminal”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of authorizing a fund transfer request.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of authorizing a fund transfer request using computer technology (e.g. user devices and a transfer system).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Claims 12 and 13 teach a non-transitory computer readable media having the instructions to carry out claim 1, and a computer-implemented system for carrying out the method of claim 1. These claims teach the same abstract concept and are similarly rejected.
The dependent claims recite additional elements such as “ transferring data to a mobile phone and storing a transfer amount in a temporary account”.  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of authorizing a fund transfer request.
Dependent claims 2-5, 7, 9, 11, 14-17, and 19 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(a) 
Claims 1-5, 7, 9, 11-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 recites the limitation “identifying that enhanced security requirements of the platform require that the initiator provide a user name for the payee that the payee is required to provide to the platform when accessing the platform;” Applicant is requested to identify support for this limitation in the specification. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070040699 (Khairullah) teaches a method of asynchronous confirmation of the recipient [0131] “As mentioned earlier, the Mailer is the web interface that allows initiation of a transaction and handles confirmations and emails. The Mailer was created using PHP, and generates html code dynamically; however, it may be implemented in various programming languages as well. When the user first visits the Mailer site (e.g., mailer.php), he must enter the correct login information (username, password). A successful login loads a form and asks for the intended recipient user name. For this example, it is assumed that the user knows the username of the other registered users. Afterward, an email is sent to the intended receiver. The receiver confirms by clicking onto a link leading to "confirm.php" page. After which, two unique 6-digit pin codes are randomly generated and sent through email to the sender and receiver and a transaction record is stored in the database.” [regarding claim 6]
US 20120078787 (Mehew) [0019] “For example, the payor may receive an alert to her Smartphone, or an email, to confirm the image of the disaster victim does indeed represent the intended recipient of the funds. If the payor provides confirmation that the funds do represent the disaster victim, the funds may be released to the disaster victim. If not, the transaction may be blocked.”
US 20140258055 (Wolfe) teaches confirming that a recipient’s phone is in the possession of the recipient. [0248] “This approach can include some additional identity verification, such as a photo of the recipient, a secret password, or PIN transmitted to Mason, so that the store can attempt to confirm that Mason is bearing the iPhone.”
US 20180285879 (Gadnis) teaches [0047] “Further, in some examples, the agent explicitly confirms that the person has a physical appearance or other characteristic corresponding to the actual recipient or implicitly confirms an identity match by entering the second code. Further security can be implemented by requiring that the person in the agent's presence be in physical possession of the intended recipient's mobile device. In some examples, one or more of these security layers may be omitted.”
US 20180115899 (Kedem) teaches [0034] “Similarly, the banking website may ask Bob, as a security precaution, "Did you confirm by phone today, with the intended recipient, that these are indeed his correct bank account details?"”
US 20200118204 (Chakraborty) teaching transfer of funds to a phone number or email address, see [0147]. 
US 10685347 (Edwards) teaches confirming recipient identity using an image of a document. “Some implementations described herein provide an activation platform that is capable of activating a transaction card based on determining a match between an identifier of a user device used to activate the transaction card (or of a user of the user device) and an intended recipient of the transaction card and/or a document (e.g., an activation letter, a personal identification number (PIN) mailer envelope, and/or the like) associated with activating the transaction card using a set of indicators included in the document. For example, an individual attempting to activate the transaction card may send, to the activation platform and from a user device, an image of the document and/or the transaction card, and the activation platform may process data associated with the image and/or the user device to confirm an identity of the user device, may process the image to verify the document based on the set of indicators included in the document, and/or the like prior to activating the transaction card. In this way, the activation platform provides a tool that can be used to more accurately verify an identity of the individual attempting to activate the transaction card and/or a document used to activate the transaction card, relative to prior activation methods.” Col. 13 lines 54-67 time period for activation)

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIRE A. RUTISER
Examiner
Art Unit 3692


/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
                                                                                                                                                                                                  /ERIC T WONG/Primary Examiner, Art Unit 3692